Case 3:19-cv-17272-MAS-TJB Document 166 Filed 07/30/21 Page 1 of 1 PagelD: 1905

LAW OFFICE OF BRIAN J. LEVINE

Brian J. Levine, Esq. (037891987)

75 North Bridge Street

Somerville, New Jersey 08876

(908) 243-0111

Attorneys for Counterclaim Defendant, Rightscorp., Inc.

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

 

UMG RECORDINGS, INC.

Plaintiff(s),
Civil Action No.: 3:19-cv-17272-MAS-ZNQ
Vs.

RCN TELECOM SERVICES, LLC, ET NOTICE OF WITHDRAWAL

ALS. OF COUNSEL
Defendant(s)

and

RCN TELECOM SERVICES, LLC,

Counterclaim Plaintiff;

RECORDING INDUSTRY ASSOCIATION
OF AMERICA, INC.,

Counterclaim Defendants;

RIGHTSCORP., INC.

OO Naa ia wa awe Aa SS AS AS ASS AS AS Ww

Counterclaim Defendants.

 

Counsel, Brad R. Newberg, McGuireWoods, 1750 Tysons Boulevard, Suite 1800, Tysons, Virginia
22102 hereby withdraws as counsel, pro hac vice, for Counterclaim defendant, Rightscorp., Inc., as he has
recently been appointed as a judge for the Copyright Claims Board. The undersigned remains as counsel
for Counterclaim defendant, Rightscorp., Inc. in the within matter.
/s/ Brian J. Levine
Brian J. Levine

Attorney for Counterclaim
Defendant, Rightscorp, Inc.

Dated: July 30, 2021
